Citation Nr: 0014342	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  94-45 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated at 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied an evaluation higher than 
10 percent for the veteran's PTSD.  His disability rating was 
subsequently increased to 30 percent by a rating decision 
dated in December 1997 and made effective for the entire time 
under appeal.  However, a rating decision issued subsequent 
to a notice of disagreement which grants less than the 
maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, 
as the veteran has not withdrawn the appeal, the issue of an 
increased evaluation above the current 30 percent remains in 
appellate status. 

While this appeal was pending, the applicable rating criteria 
for mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996) (codified at 38 C.F.R. § 4.125 (1999)).  The timing of 
this change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, to include separately 
applying the pre-amendment and post-amendment version to 
determine which version is more favorable.  If the amended 
version is more favorable, the Board will apply the amended 
version from the effective date of the amendment and the pre-
amendment version for any period preceding the effective 
date; however, the effective date cannot be earlier than the 
effective date of the change.  In applying either version, 
all evidence of record must be considered.  See VAOPGCPREC 3-
2000; VAOPGCPREC 11-97 (precedent opinions of the General 
Counsel of the VA); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

On previous appeals, the Board remanded the case to the RO 
for further developments by decisions dated in May 1997, 
September 1997, and October 1998.  The requested developments 
have been accomplished to the extent possible and the case is 
now ready for appellate review.
FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Neither the pre-amendment or post-amendment versions of 
the psychiatric regulations are more favorable to the veteran 
in this case and both will be considered as applicable.

3.  Under the criteria in effect prior to November 7, 1996, 
the veteran's service-connected PTSD produces "definite" 
occupational and social impairment, but no more.  

4.  The veteran's subjective complaints and objective medical 
evidence of PTSD produces no more than occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks, under the criteria currently in 
effect.


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.125, 4.126, 
4.129, 4.130, 4.132, Diagnostic Code (DC) 9411 (1996); 
38 C.F.R. §§ 4.126, 4.130, DCs 9411, 9440 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board determines that the veteran's claim for 
an increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) by virtue of 
his statements that he has incurred an increase in his 
service-connected disability.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997).  Further, the Board finds that all 
relevant facts have been properly developed and no additional 
assistance to the veteran is required to comply with the 
duty-to-assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Historically, the RO granted entitlement to service 
connection for PTSD by rating decision dated in June 1987 and 
a noncompensable evaluation was assigned effective in 
November 1985.  A 10 percent evaluation was granted by Board 
decision dated in March 1989.  The veteran filed the current 
claim for an increased rating in October 1994, which was 
initially denied.  However, his disability rating was 
subsequently increased to 30 percent by a rating decision 
dated in December 1997 and made effective for the entire time 
under appeal.  The veteran contends, in essence, that he is 
entitled to a higher evaluation for his service-connected 
PTSD disability.  The Board will adjudicate the veteran's 
claim pursuant to both the pre-amendment and amended versions 
of the regulations.

The RO rated the veteran's PTSD under DC 9411.  Under the old 
criteria, PTSD is evaluated 30 percent disabling where there 
is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and the psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 10 percent 
rating is for assignment where the symptoms are less than 
those for a 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, DC 9411 (1996).  

Former DC 9411 also provides that a 50 percent evaluation is 
warranted for PTSD where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and where the reliability, flexibility 
and efficiency levels are so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation requires that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9411 (1996). 

Finally, a 100 percent evaluation requires that attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there is totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; and that the individual is thereby 
demonstrably unable to obtain or retain employment.  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) has also recognized that each criteria for a 
100 percent rating under 38 C.F.R. § 4.132 is independent.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

The General Counsel of the VA issued a precedent opinion 
interpreting the terms mild, definite, and considerable, as 
applied in 38 C.F.R. § 4.132.  See O.G.C. Prec. 9-93, 59 Fed. 
Reg. 4753 (1994).  In that opinion, the term mild, the 
criterion for a 10 percent evaluation, was defined as "of 
moderate strength or intensity, and as applied to disease, 
not severe or dangerous."  Definite, the criterion for a 30 
percent rating, was construed quantitatively to mean 
"distinct, unambiguous, and moderately large in degree," and 
considerable, the criterion for a 50 percent evaluation, was 
defined as "rather large in extent or degree."  Id.  This 
opinion was filed in response to a decision of the Veterans 
Claims Court.  See Hood v. Brown, 4 Vet. App. 301 (1993).  

Under the old regulations, the severity of a psychiatric 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  Two of the most 
important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  Great emphasis 
is placed upon the full report of the examiner, descriptive 
of actual symptomatology.  The record of the history and 
complaints is only preliminary to the examination; the 
objective findings and the examiner's analysis of the 
symptomatology are the essentials.  38 C.F.R. § 4.130 (1996).  
The principle of social and industrial inadaptability as the 
basic criterion for rating disability for the mental 
disorders contemplates those abnormalities of conduct, 
judgment, and emotional reactions which affects economic 
adjustment, i.e., which produce impairment of earning 
capacity. 38 C.F.R. § 4.129 (1996).

Under regulations that took effect during the pendency of 
this appeal (the "new" criteria), which were considered by 
the RO, a 10 percent evaluation may be assigned with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  
A 30 percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411 (1999).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 30 percent 
rating for PTSD is warranted under any of the criteria.  


Factual Background

In a March 1995 VA PTSD examination report, the veteran 
reported on-going panic attacks, 2 to 3 times per week, 
lasting 5-10 minutes, and described as a racing heart, 
shakes, tight chest, smothering, and fear.  He also related 
numbness from the right side of his face to his arm and 
hands, which he was told were seizures, daily headaches, 
hypnagogic phenomenon, past thoughts of suicide, and a past 
history of alcohol use but without treatment, DTs, or DUIs.  
Sleep was not impaired, appetite was fair, and weight was 
stable.  He had been married for 27 years, had four children, 
and had worked at the same job full-time for nine years.  

Mental status examination revealed that the veteran was well 
developed, well nourished, appropriately dressed, and 
adequately groomed.  He occasionally fidgeted, speech was 
mildly pressured, but there were no flight of ideas, 
looseness of association, and mood and affect were anxious.  
He denied hallucinations, expressed no clearly identifiable 
delusions, denied homicidal or suicidal thoughts, was 
oriented to person, place, situation and time, and recent, 
remote, and immediate recall were good.  He appeared to be of 
average intelligence, and judgment, abstracting ability, and 
insight were good.  The examiner noted that the veteran had a 
ten year history of symptoms consistent with a panic disorder 
but did not satisfy the criteria for PTSD at that time.

In a July 1995 personal hearing, the veteran testified that 
he was working at a company but did not have to communicate 
or work around other people at his job.  He was receiving 
monthly treatment at the VA for, among other things, PTSD.  
He had tried to cut back on the visits because he did not 
like hospitals and being around other veterans depressed him.  
He did not watch war movies, went to dinner once or twice a 
month, and went to church fairly regularly.  When questioned 
about his dreams of Vietnam, the veteran's representative 
noted that the veteran was visibly shaken.  The veteran 
described his typical day as being depressed most of the 
time, and he tried to keep busy to keep his mind off of 
things.  He woke up at night screaming because of flashbacks 
and protected his home with weapons.  The questioning was 
terminated when the veteran experienced feelings of becoming 
uptight.  

Outpatient treatment records dated in 1995 reveal that the 
veteran complained of panic attacks occurring unexpectedly 
and accompanied by a fear of impending death.  The clinical 
impression was PTSD and panic disorder.  Clinical records 
show on-going complaints and treatment for panic attacks.  In 
a June 1995 social work note, the veteran was cooperative and 
informative and seemed nervous and anxious during the 
interview.  He reported that things were going pretty well 
and did not identify any problems which needed intervention.  
In July 1995, he reported 3-4 panic attacks per week, 
depression, and a sleep disturbance.  In November 1995, he 
reported occasional anxiety with only two panic attacks since 
his previous visit in August 1995.  His sleep was good with 
Restoril, appetite was fair, and there were no frequent sad 
moods.  He was not psychotic but reported bad dreams about 
the war.  The examiner noted that the veteran was stable on 
medication.  In February 1996, he reported a panic attack the 
prior month and missed one to two days of work because of it.  
In July 1996, he described two panic attacks the morning of 
his clinic visit.  He was instructed to continue his current 
medication and return to the clinic in two months.

At a personal hearing in July 1996, the veteran testified 
that he was receiving on-going treatment for panic attacks 
and last missed a day of work the previous Monday due to his 
nerves.  His wife noted that he spent that Monday quiet, off 
to himself, and he would go off on her for little things.  
She also related that he would wake up hollering and she was 
nervous and on medication because of it.  He indicated that 
the nightmares interfered with his nerves if he did not get 
enough rest and the sleeping pills give him a stable amount 
of sleep.  He reported that if he had a panic attack, he 
would go off by himself to try to break out of it.  He 
estimated that he had had four panic attacks in the previous 
one month and had missed three days of work in the last 30 
days.  Upon further questioning, he clarified that he had had 
two severe panic attacks and had sought medical treatment and 
was put on nitroglycerine because of chest pain.  He 
reflected that he had nightmares two or three times per week 
and sometimes every night.  Unlike the previous hearing, the 
veteran seemed able to manage questioning.

In an October 1996 social work assessment the veteran was 
noted to be alert, oriented, and cooperative.  He related 
that he had been seen the same psychiatrist since 1985 and 
did not want to make a change but felt trauma groups would 
not be helpful to him.  Other group sessions were discussed 
but the veteran could not participate because of his work 
schedule.  He was service-connected for PTSD, married, and 
employed.  An October 1996 outpatient treatment note 
indicated that the veteran had increased headaches and 
photosensitivity the previous month with panic attacks.  The 
examiner noted that the veteran had had 2-3 panic attacks 
over the recent weeks; however, in February, April, and July 
1997 outpatient treatment records he was reported to be 
"doing fine" with less panic attacks.  Parenthetically, the 
Board again notes that the regulations governing psychiatric 
disorders changed in November 1996.  

In a January 1997 VA neurological examination report, the 
veteran described a history of PTSD and panic attacks 
associated with body numbness.  Mental status examination 
revealed that he was alert, oriented, and cooperative.  
Mentation was normal for purposes of the neurologic 
examination.  In an April 1997 letter, the veteran's VA 
psychiatrist indicated that the veteran had been treated at 
the Mental Hygiene Clinic from 1985-1989 and again since 1995 
for symptoms of PTSD, panic disorder, and complex partial 
epilepsy.  He noted that the veteran's symptoms had responded 
to antidepressants, although he had some break-through 
attacks at times.  The veteran also had nightmares of Vietnam 
and would miss 2-3 days of work at times due to his symptoms.  
The physician concluded that it was possible that the 
veteran's panic disorder and/or seizure disorder had their 
origin during service and that both may present with vague 
gastrointestinal symptoms.

In an October 1997 VA PTSD examination report, the veteran 
related some of his experiences in Vietnam and noted that he 
first received psychiatric treatment in 1985 because of panic 
problems.  He indicated that he was doing pretty good until 
several weeks previously when he started getting depressed, 
having recurrent nightmares, and daily ruminations.  He 
reflected that he no longer hunted because people with guns 
in the woods reminded him too much of Vietnam, sudden noises 
and helicopters bothered him, and he disliked crowds.  He 
related panic attacks 2-3 times per week, lasting 5-10 
minutes.  He denied hallucinations but described a hypnagogic 
phenomenon, a remote history of suicidal thoughts, and had 
used no alcohol for several years.  Sleep was impaired by 
recurrent nightmares of combat and weight was stable.  He had 
been married for 29 years, worked full time, and lived with 
his family.  

Mental status examination revealed that the veteran was well-
developed, well nourished, appropriately dressed, adequately 
groomed, and exhibited no unusual motor activity.  Speech was 
fluent without flight of ideas or looseness of association.  
Mood was anxious and somewhat angry, as was affect.  He 
denied hallucinations, expressed no clearly identifiable 
delusions, denied homicidal or suicidal thoughts, and was 
oriented to person, place, situation, and time.  Remote, 
recent, and immediate recall were good.  He was estimated to 
be of average intelligence.  Judgment to avoid common danger 
was adequate, abstracting ability was adequate, and insight 
was fair.  The examiner noted that the veteran appeared to 
meet the minimal criteria for PTSD and panic disorder without 
agoraphobia.  The final diagnoses were PTSD and panic 
disorder without agoraphobia.  The global assessment of 
functioning (GAF) was reported at 60.  In a supplemental 
addendum, the examiner noted that he had examined the claims 
file and concluded that the veteran would be unable to 
sustain gainful activity because of a poor ability to relate 
to coworkers and would find it difficult to maintain 
concentration because of symptoms of PTSD and panic.  

In a March 1998 VA outpatient treatment note, the treating 
physician related that the veteran's mood was mildly 
dysphoric and he had decreased concentration.  The veteran 
was hesitant to increase his medication and the panic attacks 
were noted to be under control.  By August 1998, the treating 
physician noted that the veteran's affect and mood had 
improved and the veteran was noted to be off and on with 
medication compliance.  He still had chronic complaints of 
concentration but was noted to be coping with family and 
work.  

In a December 1998 social and industrial survey, the veteran 
was reported to be married, employed, and service-connected 
for PTSD.  He related that his nerve problems started while 
in Vietnam and he had been treated since 1985.  For the past 
12 years he had worked for the same company.  He was on leave 
but planned to return to work after the first of the year.  
The veteran was alert, oriented, pleasant, and cooperative.  
He was neatly dressed and well groomed.  He denied suicidal 
or homicidal thoughts and was extremely anxious to questions 
about Vietnam.  He complained of recent physical problems 
(prostate) and had received treatment.  The social worker 
noted that he had reviewed the claims file and concluded that 
the veteran had a productive work history and there was no 
need to contact former employers.  The veteran demonstrated 
classic PTSD symptoms but had been gainfully employed in 
spite of it.

In a February 1999 VA PTSD examination, the veteran related a 
history of stressors in Vietnam and noted he had started 
treatment in 1985.  He complained of a panic attack as 
recently as one week previously and described panic attacks 
2-4 times per month, lasting 5-10 minutes.  He indicated he 
was depressed all the time due to dreams of Vietnam, felt 
sick in the head, and had daily ruminations of Vietnam.  He 
no longer hunted because he was afraid of other people with 
guns in the woods, avoided movies about Vietnam, and loud 
noises and helicopters bothered him.  He admitted to alcohol 
use as recently as the previous weekend and estimated that he 
consumed no more than a pint a week.  Sleep was impaired by 
nightmares of combat, weight was stable, he had been married 
for 29 years, and had worked full time since 1986.  

Mental status examination revealed that the veteran was well-
developed, well nourished, appropriately dressed, adequately 
groomed, and exhibited no unusual motor activity.  Speech was 
spontaneous and fluent without flight of ideas or looseness 
of association.  Mood was somewhat anxious, as was affect.  
He denied hallucinations, expressed no clearly identifiable 
delusions, denied homicidal or suicidal thoughts, and was 
oriented to person, place, situation, and time.  Remote and 
recent memory were adequate, immediate recall was mildly 
impaired.  He was estimated to be of average intelligence.  
Judgment to avoid common danger was adequate, abstracting 
ability was adequate, and insight was fair.  The examiner 
noted that he had seen the claims file and related that the 
veteran gave a history consistent with PTSD and panic 
disorder without agoraphobia.  The final diagnoses were PTSD 
and panic disorder without agoraphobia.  The GAF of PTSD 
symptoms was reported at 60.  

Legal Analysis

After thoroughly reviewing the evidence on file, the Board 
concludes that an evaluation in excess of the currently 
assigned 30 percent for the veteran's PTSD is not in order 
under the new regulations.  First, a 50 percent evaluation 
would only be in order for flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, frequently panic 
attacks, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  While the veteran 
experiences some of these symptoms, most notably frequent 
panic attacks, there is no medical evidence of any other 
symptoms consistent with a 50 percent disability rating.  

Specifically, as noted in greater detail above, three VA 
psychiatric examination (March 1995, October 1997, and 
February 1999), one VA neurological examination (January 
1997), and numerous outpatient treatment records and social 
work reports have consistently found the veteran to be alert 
and oriented, cooperative, with good recall, average 
intelligence, and having adequate abstract thinking 
abilities.  Accordingly, there is no indication of problems 
with affect, speech, understanding commands, memory, 
judgment, or abstract thinking.  Further, although his mood 
was often described as anxious, he appeared to be 
sufficiently motivated and was cooperative and informative.  
Moreover, the Board notes that the veteran has been married 
for many years, appears to have a satisfactory relationship 
with his wife and children, and attends church regularly, 
which demonstrates an ability to maintain effective 
relationships.  In addition, he had been employed by the same 
company for well over 10 years, reflecting that he has been 
successful in his working situation.  For these reasons, 
there is no evidence that a 50 percent rating is warranted at 
this time.

The Board recognizes that the veteran had frequent panic 
attacks (described as infrequently as one over two months, 
and as often as 2-4 per week), and complained of difficulty 
sleeping, intrusive thoughts, avoided thinking about his 
military experience, and avoided war movies; however, those 
symptoms alone are not sufficient to warrant an evaluation in 
excess of 30 percent evaluation under the amended criteria.  
In addition, although he is on regular medication and 
occasionally missed work due to his symptoms, he has never 
required hospitalization for a psychiatric disability.  This 
further supports a 30 percent evaluation, but no more.  A 30 
percent rating is also supported by recent outpatient 
treatment records showing chronic complaints of decreased 
concentration but indicating that he was coping well with 
family and work, and a social and industrial survey relating 
that the veteran had a productive work history.  As such, the 
Board concludes that the overall picture of PTSD is closer to 
a 30 percent evaluation under the amended regulations.  

The Board also notes that the most recent GAF is reported at 
60, indicating moderate symptoms (e.g., flat affect and 
circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  This finding is also consistent with a 30 percent 
evaluation under DC 9411, but does not support a rating in 
excess of 30 percent.  As noted above, a 30 percent 
evaluation is warranted with symptoms of depressed mood, 
anxiety, suspiciousness, weekly panic attacks, sleep 
impairment, and mild memory loss.  Based on the evidence 
above, the Board concludes that the veteran's service-
connected PTSD is appropriately compensated by the assignment 
of a 30 percent disability evaluation under the amended 
regulations.  Accordingly, the Board finds that the schedular 
criteria for a rating in excess of the currently assigned 30 
percent disability evaluation are not met.    

Similarly, these findings support a finding of a rating of 30 
percent but no more under the old criteria as well.  The 
findings and symptoms reported above do not show more than 
"definite" impairment of social and industrial 
adaptability.  Of particular note, the veteran has maintained 
regular and consistent employment, has been married nearly 30 
years, and had never been hospitalized for a psychiatric 
disorder.  The foregoing discussion concerning establishing 
and maintaining effective or favorable relationships is for 
consideration in making this determination.  

The Board has also considered opinion in the October 1997 VA 
examination that the veteran would be unable to sustain 
gainful activity due to symptoms of PTSD.  However, it is 
clear to the Board that the weight of the evidence 
contradicts that opinion.  First, the veteran, in fact, has 
successfully maintained employment prior to and since the 
time of the October 1997 VA examination.  Moreover, multiple 
social work reports, outpatient treatment records, and 
several other VA examinations fail to draw the same 
conclusion.  Accordingly, the Board assigns minimal weight to 
the one opinion that the veteran is unable to sustain gainful 
employment.  Finally, while the record clearly demonstrates 
that the veteran experiences some level of occupational and 
social impairment with deficiencies in several areas, 
including panic attacks, depression, anxiety, sleep 
disturbances, intrusive thoughts, and the like, the Board 
finds that the veteran's service-connected disability does 
not rise to the level of a 50 percent evaluation.  Thus, a 
rating in excess of 30 percent is not warranted under the 
pre-amendment criteria.

The Board has considered the veteran's written statements and 
sworn testimony and his wife's sworn testimony that his PTSD 
is worse than currently evaluated.  Although their statements 
are probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

The veteran's service representatives have raised multiple 
issues in both the most recent Statement of Accredited 
Representation in Appealed Case dated in January 2000 and in 
the most recent informal brief presentation dated in March 
2000.  The Board will address each issue raised separately.  

First, the service appellate representative argued that the 
RO improperly "canceled" the veteran's appeal in a December 
1997 letter after the evaluation for PTSD was increased to 30 
percent.  However, as the Board noted in the Introduction 
section of this decision and also in the October 1998 Remand 
decision, an increase rating during the appeal period will 
not terminate the veteran's claim.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. 
App. 160 (1991).  Moreover, the Board observes that, 
subsequent to the December 1997 letter, additional 
development by the RO was, in fact, undertaken and the 
veteran's appeal was never discontinued.  Thus, no action is 
necessary on this issue.

Next, the representative maintained that the RO 
inappropriately issued a statement of the case (SOC) in 
January 1998, instead of a supplemental statement of the case 
(SSOC), after the disability rating had been increased to 30 
percent.  The Board must point out that, if issuing an SOC 
rather than an SSOC at the time of a new rating was erroneous 
at all, it was certainly harmless error as there is no 
allegation that the veteran nor the service representative 
failed to receive notice of the January 1998 SOC.  Thus, no 
action is necessary on this issue.

Next, the representative challenges the February 1999 VA 
examiner's comment that the "C file was seen."  He argues 
that the examination does not comport with the Board's Remand 
because the examiner reported the history as provided by the 
veteran rather than referencing the claims file to obtain the 
history.  The Board is aware that it is obligated by law to 
ensure that the RO complies with its directives and 
compliance is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

However, the Board is satisfied by the notation that the "C 
file was seen" to mean more than the examiner simply 
observed the claims file.  It is reasonable to conclude that 
when a VA medical professional indicates that the claims file 
was seen, it means that it was reviewed.  It is further 
reasonable to conclude that a history obtained from the 
veteran would present the evidence in the light most 
favorable to the veteran.  The history contained in the 
claims file would not necessarily provide a more favorable 
story than the veteran himself would be able to provide.  It 
is indicated that the examination was conducted after 
appropriate consideration was given to the pertinent clinical 
history.  Thus, the Board is satisfied that the examiner 
reviewed the claims file as requested in the Remand.

The representative also disputes the findings contained in 
the February 1999 VA examination the one paragraph with 
"eleven short sentences" constitutes an inadequate 
examination and does not satisfy the Remand order to perform 
"all indicated tests" and report "all clinical findings in 
detail."  The representative's focus on the word "all" and 
suggestion that a full battery of psychological testing was 
required is misguided.  It is not within the purview of the 
Board to dictate to the medical professionals how to conduct 
a medical examination.  The Board directed the VA examiner to 
perform all indicated tests and report those results, leaving 
it up to the examiner what, if any, testing was needed.  If 
no testing was deemed necessary, none needed to be ordered 
under the Remand directives.  In this case, the VA examiner 
reported his clinical findings and did not undertake 
additional testing.  Nothing in the Remand language required 
him to do more.  Further, the Board has again reviewed the 
examination report and finds it adequate for rating purposes.

Next, the representative asserts that the examiner's failure 
to reference the outpatient treatment records or the social 
and industrial survey in the February 1999 VA examination 
violated the Board's Remand.  Again, the Board must disagree.  
The Remand did not require the examiner to make reference to 
the outpatient treatment records or to the social and 
industrial survey.  As discussed above, the examiner's 
notation that the claims file was "seen" is sufficient 
evidence to the Board that it was reviewed by the examiner.  
That the examiner did not make reference to every (or any) 
particular piece of medical evidence contained in the claims 
file does not defeat compliance.  

Next, the representative raises an issue with respect to a 
notation in the February 1999 examination that the veteran 
experienced panic attacks 2-4 times per month, whereas a 
previous examination related that the veteran had panic 
attacks 2-3 times per week.  The service representative 
questioned whether the VA examiner incorrectly wrote 
"month" instead of "week" with the main point that one of 
the criteria for a 30 percent rating under the new 
regulations was weekly panic attacks and a 50 percent rating 
would be warranted for panic attacks more than once a week.  
As discussed in more detail in the Fact section of this 
discussion, the Board notes that the veteran's panic attacks 
have been reported from a little as two attacks over the 
course of 3 months (as related in a November 1995 outpatient 
treatment note), and as frequent as two in one day (as 
related in a July 1996 outpatient treatment record).  For 
purposes of this decision, the Board accepted that the 
veteran had panic attacks more than once weekly but that 
alone was not sufficient to warrant a higher rating.  
Accordingly, the Board finds it unnecessary to again Remand 
the claim for additional development on this point.

Next, the national service officer asserted that the February 
1999 VA examiner jeopardized the veteran's right to adequate 
benefits by assigning a high GAF for his PTSD symptomatology.  
The representative suggested a disconnect between the 
veteran's complaints of frequent nightmares, daily intrusive 
thoughts, monthly panic attacks, constant depression, and 
suicidal ideation and the reported GAF of 60.  He maintained 
that the veteran's depression was part and parcel of the 
PTSD, observed that the most recent VA examination was nearly 
identical to a previous VA examination conducted by the same 
examiner 11/2 years previously, felt the examination was not 
sufficiently thorough, believed the social and industrial 
survey was not completed as directed by the Board Remand, and 
requested that the veteran undergo another VA examination by 
another examiner due to an undefined bias by the examiner 
toward the veteran.  

As noted above, the Board is compelled to disagree that an 
additional Remand is necessary.  First, the Board has 
acknowledged and considered the veteran complaints of 
frequent nightmares, daily intrusive thoughts, constant 
depression, panic attacks (and has considered them as 
occurring more than monthly) and the (remote) history of 
suicidal ideation in evaluating the current claim, not just 
the GAF.  Further, as it does not appear that the service 
representative is a medical professional, he is not competent 
to make a medical connection between the veteran's depression 
and PTSD.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, the Board has considered all the veteran's 
symptoms in evaluating the current claim.  In addition, the 
observation that two examination conducted by the same 
examiner could read nearly identical in and of itself is not 
sufficient to Remand a claim.  Particularly in light of 
additional medical evidence, including outpatient treatment 
records, which are unequivocally consistent with the 
examinations.  Moreover, the Board notes the absence of 
medical evidence contradicting either the VA examination 
reports or the outpatient treatment records.  Further, a 
vague reference to a claimed inadequate social and industrial 
survey is not a sufficient basis to Remand.  The Board has 
again reviewed the social and industrial survey and finds it 
consistent with the veteran's reported work history from 
other sources.  Accordingly, the Board finds that the 
February 1999 VA examination was adequate for rating 
purposes.

Next, the representative contends that it is not clear 
whether the RO comported with the Board's order to 
readjudicate the veteran's claim under the old and new 
regulations.  To this end, the Board notes that the veteran 
was provided with the new regulations in the January 1998 
SOC.  Thus, he was clearly notified of a change in the law.  
Further, the Board has carefully reviewed the most recent 
SSOC dated in June 1999 and, although it was not explicited 
stated, the Board finds that the RO reviewed all the evidence 
of record and considered both the old and the new regulations 
in adjudicating the veteran's claim.  Accordingly, the Board 
finds this determination sufficient for purposes of the 
Remand.

Finally, the representative takes issue with the Board's 
previous handling of the veteran's claim for entitlement to 
service connection for hypertension secondary to PTSD and 
claim for entitlement to service connection for peripheral 
neuropathy and requested a remand of those two issues, rather 
than a referral as previously indicated.  Parenthetically, 
the Board notes that during the pendency of this appeal, the 
Veterans Claims Court determined that the appellate process 
commenced with the filing of a notice of disagreement and 
that a remand, rather than a referral, was necessary to 
properly adjudicate the pending claims.  The Board notes that 
the now-current standard for the issuance of a SOC after a 
timely filed NOD was not in effect at the time of the 
original RO or Board decisions.  As such, the service 
representative correctly points out that due process dictates 
that these claims be remanded for consideration and 
readjudication by the RO under the guidance provided in 
Manlincon, which is the subject of a Remand decision below.

In sum, except for the Remand on the issues not on the title 
page as described above, the Board finds that a further 
remand at this point on the issue of entitlement to an 
increased rating for PTSD would unnecessarily delay 
resolution of this case.  


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.


REMAND

As to the remaining issues of entitlement to service 
connection for hypertension secondary to PTSD and entitlement 
to service connection for peripheral neuropathy secondary to 
Agent Orange exposure, the Board notes that these issues have 
not yet been perfected on appeal.  By rating decision dated 
in February 1997, the RO denied entitlement to both claims.  
The veteran subsequently disagreed with the decision in June 
1997.  In such cases, there is some authority that the 
appellate process has commenced with the filing of a notice 
of disagreement and that the veteran is entitled to a 
statement of the case on the issues.  See Pond v. West, 12 
Vet. App. 341 (1999); Manlincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, while the Board does not have 
jurisdiction to decide the issues on the merits under the 
aforementioned guidance, the issues will be remanded to the 
RO for additional action.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If there are records of recent treatment of these 
disorders, the appellant should arrange to have them 
submitted to the RO.  If there has been VA treatment, the 
appellant should notify the RO so that the records may be 
requested.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should, after appropriate 
review, promulgate a statement of the 
case on the issues of entitlement to 
service connection for hypertension 
secondary to PTSD and entitlement to 
service connection for peripheral 
neuropathy secondary to Agent Orange 
exposure.  That document should set forth 
the reasons and bases for the action 
undertaken.  

2.  The veteran and his representative 
should be informed that the appeal will 
be returned to the Board following the 
issuance of the statement of the case 
only if it is perfected by filing of a 
timely substantive appeal.  In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 
(1997); Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996).  

Thereafter, and as appropriate the case should be returned to 
the Board for further appellate consideration.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this claim.  No action is 
required of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 



